Title: To Thomas Jefferson from Eleanor Sheed, 18 April 1781
From: Sheed, Eleanor
To: Jefferson, Thomas



April 18th 1781

Your Excelency will I hope easily pardon this intrusion, when you are acquainted, it is the pen of a female that addresses, and solicites your attention for a few moments-And, who nothing should have tempted Most worthy Sir to this freedom; but my ill state of health, joined to the absence of my husband, and a hope of your Excelencies permission to leave the State.
I have been inform’d a Flagg is granted by your Excelency and counsel, for the conveyance of Mrs. Allagood [Ellegood] down the Country. Will you Sir give me permission to go with her?—As it, is, the only Method or prospect I have at present, of shortly getting to the West-Indias where Doctor Sheed resides.
One more request Most Worthy Sir and I have done. Should I be so fortunate as to obtain your, and counsel’s consent; shall I be permited to take a few Hogsheads of Tobaco with me, as the currency of the state will not yield me any subsistance else where.
I am with Due respect Your Excelencies Most Obdt. Huble. Patitinor,

Elear. Sheed

